DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-17 are pending in this application.  
	Claims 1, 8 and 12 are currently amended.

	Claims 16 and 17 are new


Allowable Subject Matter

The indicated allowability of claims 10 and 11 is withdrawn in light of a different interpretation of Jodra (US PG. Pub. 2006/0045358 A1. Rejections based on the Jodra (US PG. Pub. 2006/0045358 A1) cited reference(s) follow. See Jodra, Para. [0016], [0017], [0023], [0037], [0042], [0044].



Response to Arguments
4.	Applicant's arguments, see Remarks, filed 03/02/2021, Page 9 have been fully considered but they are not persuasive. Applicant argues: “In the § 103 rejection of claim 1, the Office Action relies on (Office Action, pp. 4 and 5) Jodra for the purported disclosure of blending first and second cells, which includes determining whether the first and second cells are both edge cells, in response to determining that the first and second cells are both edge cells, decompressing the compressed data corresponding to the first and second cells to provide decompressed data, and blending the first and second cells based on the decompressed data. Applicant respectfully submits, however, that Jodra fails to disclose or render obvious blending first and second cells, as especially now set forth in amended claim 1.” 

The examiner, however, respectfully disagrees: Jorda explicitly teaches a cell merging process that merges (i.e. blends) a first and second cell as required by the amended claim 1. As recited in Para. [0047], Jodra teaches a cell merge process initiated to produce a merged cell includes retrieving compressed formatted data from a first cell address and at least a second cell address, and in this instance the first cell address corresponds to the first cell pointer, and the at least second cell address corresponds to the at least second pointer; the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table.  

6.	Secondly, Applicant's argues, see Remarks, filed 03/02/2021, again on Page 9 which has been fully considered but again are not persuasive. Applicant argues: in paragraph number [0041], Jodra discusses padding first and second page elements to position the page elements on cell boundaries. In this manner, in paragraph number [0041], Jodra states, "producing a first element table defining a first page element, and at least a second element table defining at least a second page element includes" "padding the first page element with transparent pixels to position the first page element on a first cell boundary," and "padding the at least second page element with transparent pixels to position the at least second page element on a second cell boundary." Jodra fails to disclose determining whether the first and second page elements are both edge cells. In this regard, even assuming, arguendo, that after the padding, the padded first and second page elements may be considered "edge cells" (a position not conceded by Applicant), Jodra fails to disclose or render obvious determining whether the first and second page elements are edge cells (emphasis added). 

7.	The examiner, however, respectfully disagrees: Jorda describes in Fig. 2 and Sect. [0022], a Pixel Padding Process of Cells 220 and Cell 230. The Pixel padding, as explained is a process wherein, a padding technique is conducted around pixel cells of a corner or edge cell. As illustrated in Figure 2, Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell and Cell 220 is representative of an individual cell generated for page element 210 of page 200. Cells 220 and 230 receives pixel padding added around an element to position the element in the upper left corner of a cell determining a corner or edge cell. Additionally, Step 620 in Fig. 6, Sect. [0032] lines 7-11, describes generating a compressed cell processing which formats image data to identify each page element and generating padding pixels around the identified page element to position the origin of the page element on a cell boundary (i.e. edge cell). Lastly, in Sect. [0041] lines 6-12, steps (b) and (c) teaches a padding of a first and second page element with transparent pixels to position the first and second page element on a first and second cell boundary (i.e. edge boundary). Hence, pixel padding added ultimately determines the location of a cell as a corner or edge cell.  

Thirdly, Applicant’s argue, see Remarks, filed 03/02/2021, Pages 9-10, that  
“Jodra fails to disclose or render obvious the additional elements that are now recited in claim 1. For example, claim 1 now recites that the blending includes determining whether to use compressed data or decompressed data for the blending, based on the determination of whether the first and second cells are edge cells. Jodra fails to contemplate such a determination or blending. More specifically, in the § 103 rejection of claim 1, for the elements of, "in response to determining that the first and second cells are both edge cells, decompressing the decompressed data," the Office Action relies on (Office Action, pp. 4 and 5) paragraph number [0047] of Jodra. Here, Jodra discusses a "cell merge process" that, "includes retrieving compressed formatted data from a first cell address and at least a second cell address." This, however, is "another embodiment." In paragraph number [0046], Jodra discusses a distinctly different embodiment in which, "a cell merge process is initiated to produce a merge cell" (Jodra, para. no. [0046]) and this embodiment includes "compressing the at least first element cell . . . and compressing the at least second element cell" (Jodra, para. no. [0041]). In other words, Jodra discusses one embodiment in which a cell merger involves using compressed data, and another distinct embodiment in which the cell merger involves using decompressed data. Jodra does not distinguish, however, whether or not to use compressed or decompressed data based on whether the first and second page elements (the alleged first and second cells of claim 1) are edge cells. Instead, due to the padding discussed in paragraph number [0041], the first and second page elements are edge cells; and as such, for one embodiment, Jodra discusses using compressed data for the cell merging and for another embodiment, using decompressed data for the cell merging. Jodra fails to disclose or render obvious determining whether to use decompressed or compressed data based on a determination of whether the first and second page elements are edge cells.”

The examiner respectfully disagrees: Jorda explicitly teaches in Para. [0028], A technique is described whether to determine locations of compressed and uncompressed cells, “Composed image table 540 is a cell pointer table that points to the memory locations of compressed and uncompressed cells that define a merged page”. Additionally, para. [0047], further details whether to use decompressed or compressed data based on a determination of whether the first and second page elements are edge cells by the cell merge process initiated to produce a merged cell which retrieves compressed formatted data from a first cell address and at least a second cell address, and in this instance the first cell address corresponds to the first cell pointer, and the at least second cell address corresponds to the at least second pointer.  Further, in this instance, the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table. Although, para. [0047] states the following merge process is “another embodiment” as stated by the applicant, Para. [0051] teaches that, “it is anticipated that the invention will be embodied in other specific forms that do not depart from its spirit or essential characteristics”. Therefore, the “another embodiment” can be implemented into and/or arranged as the present invention.

10.	Fourth, Applicant’s argues, See Remarks, pages 9-10 with respect to the limitation of claim 1 and similar claim 8 and 12 “receiving compressed data representing a page of a document associated with a plurality of cell lines” as previously taught by the prior art of “Notrdame” have been considered but are moot because the arguments are addressed by the cited Jodra (US PG. Pub. 2006/0045358 A1).  Jorda clearly teaches in para. [0021], receiving formatted image data representing at least one page element for each page of a plurality of pages, generating at least one compressed cell describing each page element based on the received formatted image data where the compressed cell contains pixilated image data and wherein the cell has a predetermined pixel size, generating an element table including at least one cell pointer for each page element where each cell pointer includes a memory location and a cell type for the generated at least one compressed cell, and composing a merged page based on the cell type entries of the element tables.  In an embodiment, an improved cell compression algorithm is implemented with the imaging and compression components described above to attain several performance optimizations 


12.	However, Jorda explicitly teaches in Para. [0028], A technique is described whether to determine locations of compressed and uncompressed cells, “Composed image table 540 is a cell pointer table that points to the memory locations of compressed and uncompressed cells that define a merged page”. Additionally, para. [0047], further details whether to use decompressed or compressed data based on a determination of whether the first and second page elements are edge cells by the cell merge process initiated to produce a merged cell which retrieves compressed formatted data from a first cell address and at least a second cell address, and in this instance the first cell address corresponds to the first cell pointer, and the at least second cell address corresponds to the at least second pointer.  Further, in this instance, the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table. Although, para. [0047] states the following merge process is “another embodiment” as stated by the applicant, Para. [0051] teaches that, “it is anticipated that the invention will be embodied in other specific forms that do not depart from its spirit or essential characteristics”. Therefore, the “another embodiment” can be implemented into and/or arranged as the present invention. Additionally, Jorda teaches color characteristics of cell for decompression in para [0042], [0047] lines 913, In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table, the pointers are read from the element tables at any time after the element tables are generated, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent))… the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table.). As well as compression techniques as required by claims respectively. Jodra teaches, in Fig. 2, Sect. [0022] lines 3-8 and [0047] lines 1-6, Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell…the merged cell is assigned a memory address that is pointed to by the composed image table.  In yet another embodiment, the cell merge process initiated to produce a merged cell includes retrieving compressed formatted data from a first cell address and at least a second cell address.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jodra (US PG. Pub. 2006/0045358 A1).

	Referring to Claim 1, Jodra teaches a method (See Jodra, Fig. 7, Method 700, Image Compress Method) comprising:
	receiving compressed data representing a page of a document associated with a plurality of cell lines, wherein a given cell line of the plurality of cell lines comprises a given cell, and the given cell is associated with a plurality of intersecting objects (See Jodra, Figs. 2-3, Sect. [0021] lines 1-17, In operation, processor 110 executes one or more programs 124 to produce merged pages from a plurality of image elements.  Processor 110 controls functions such as receiving formatted image data representing at least one page element for each page of a plurality of pages, generating at least one compressed cell describing each page element based on the received formatted image data where the compressed cell contains pixilated image data and wherein the cell has a predetermined pixel size, generating an element table including at least one cell pointer for each page element where each cell pointer includes a memory location and a cell type for the generated at least one compressed cell, and composing a merged page based on the cell type entries of the element tables.  In an embodiment, an improved cell compression algorithm is implemented with the imaging and compression components described above to attain several performance optimizations.); and

blending a first cell (See Jodra, Fig. 2, Cell 220) associated with a first object of the plurality of objects (See Jodra, Fig. 2, Pad Pixels 225) with a second cell (See Jodra, Fig. 2, Cell 230) associated with at least one other object of the plurality of objects (See Jodra, Fig. 2, Page Element 210) to provide printer raster image data for the given cell (See Jodra, Fig. 2 Sect. [0022], FIG. 2 illustrates a first page and a padded cell of a first page element.  FIG. 2 shows a page 200 having an image element 210 comprised of text.  Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell.  As illustrated in FIG. 2, cell 220 is representative of an individual cell generated for page element 210 of page 200.):, wherein the blending (See Jodra, Sect. [0021], In operation, processor 110 executes one or more programs 124 to produce 
merged pages from a plurality of image elements) comprises 
determining whether the first and second cells are both edge cells (See Jodra, Fig. 2, Pixel padding Process of Cell 220 and Cell 230, Sect. [0022], Fig. 6, Step 620, Pixel Padding, Sect. [0032] lines 7-11 and Sect. [0041] lines 6-12, FIG. 2 shows a page 200 having an image element 210 comprised of text.  Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell and Cell 220 representative of an individual cell generated for page element 210 of page 200. Cells 220 and 230 receives pixel padding added around an element to position the element in the upper left corner of a cell determining a corner or edge cell. Step 620 in Fig. 6 describes generating a 
compressed cell processing formatted image data to identify each page element and generating padding pixels around the identified page element to position the origin of the page element on a cell boundary (i.e. edge cell). Additionally, in Sect. [0041], steps (b) and (c) teaches padding first and second page element with transparent pixels to position 
the first and second page element on a first and second cell boundary (i.e. edge boundary); and
(See Jodra, Fig. 7, Steps 710-760 and Sect.[0040]-[0047],  the cell merge process initiated to produce a merged cell includes retrieving compressed formatted data from a first cell address and at least a second cell address, and in this instance the first cell address corresponds to the first cell pointer, and the at least second cell address corresponds to the at least second pointer; the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table.). 

	Referring to Claim 2, Jodra teaches the method of claim 1 (See Jodra, Fig. 7, Method 700, Image Compress Method), further comprising:
in response to determining that at least one of the first and second cells is not an edge cell, blending the first and second cells without decompressing the compressed data corresponding to the first and second cells (See Jodra, Fig. 7, Step 760, Sect. [0046], In step 760, a cell merge process is initiated to produce a merged cell for the corresponding overlapping region from a first and at least second cell pointed to by the first and at least second pointers when any of the first or at least second pointers indicate a partially transparent cell type. In one embodiment, the cell merge process is initiated at any time after a partially transparent cell type is determined in an element.).

	Referring to Claim 3, Jodra teaches the method of claim 1 (See Jodra, Fig. 7, Method 700, Image Compress Method), wherein:
the first and second cells are both edge cells (See Jodra, Sect. [0041] lines 6-12, (b) padding the first page element with transparent pixels to position the first page element on a first cell boundary, (c) padding the at least second page element with transparent pixels to position the at least second page element on a second cell boundary); and
blending the first and second based on the decompressed data comprises blending the first and second cells based on pixel by pixel comparisons of color shades of the first and second cells (See Jodra, Fig. 2, Sect. [0022] lines 1-8, FIG. 2 illustrates a first page and a padded cell of a first page element. FIG. 2 shows a page 200 having an image element 210 comprised of text. Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell.).
	
Referring to Claim 4, Jodra teaches the method of claim 1 (See Jodra, Fig. 7, Method 700, Image Compress Method), wherein:
(See Jodra, Figs. 4 and 5, Sect. [0026] lines 8-10, Element table "A" 520 includes a second pointer (address "1") to compressed data 502 that describes a second cell of text element "A" 420.); and
the blending of the first and second cells further comprises replacing the second cell in the target cell line with a blended cell formed from the first and second cells (See Jodra, Sect. [0003] lines 27-32, a cell merge process is initiated to produce a merged cell for the corresponding overlapping region from a first and at least second cell pointed to by the first and at least second pointers, and wherein the merged cell is assigned a memory address that is pointed to by the composed image table.).

	Referring to Claim 5, Jodra teaches the method of claim 4 (See Jodra, Fig. 7, Method 700, Image Compress Method), further comprising:
storing raster data representing the target cell line in a memory (See Jodra, Fig. 1, Memory 120, Sect. [0016] lines 8-11, Cell table decoder 113 is any cell table management implementation including hardware and software configured for managing and decoding cell table data stored in memory 120.);
communicating the raster data representing the target cell line to a printer; and 	reusing the memory to generate raster data representing another target cell line of the document page (See Jodra, Sect. [0031] lines 25-33, a raster image processor (RIP) process is conducted during vector processing of cell. The result from the vector image preprocessing is an image defined at the imaging device's native resolution, defined in the imaging device's native color space. After the page image elements have been preprocessed, the document is made up of formatted image data, such as, for example, binary images (for text elements defined by a 1 bpp bitmap)).

	Referring to Claim 6, Jodra teaches the method of claim 1 (See Jodra, Fig. 7, Method 700, Image Compress Method), wherein:
the first cell comprises an edge cell comprising a transparent portion (See Jodra, Fig. 3, Cell 330, Sect. [0023] lines 27-28, cell 350 is characterized as a transparent cell type.);
the second cell comprises a homogenous color cell associated with a given color (See Jodra, Fig. 3, Cell 330, Sect. [0023] lines 25-26, cell 330 is further characterized as a "black" opaque cell type.);
blending the first and second source cells comprises determining a code representing the first source cell with the transparent portion replaced with the given color (See Jodra, Fig. 4, Sect. [0024] lines 17-23, each cell pointer of the first and second pointer tables includes a cell type characterization that identifies the cell as transparent, opaque (either "white" or "black") or partially transparent. In FIG. 4, cell 450 is shown as partially transparent where opaque element "B" 430 covers a portion of the cell, and partially transparent element "A" 420 covers another portion of the cell).

Referring to Claim 7, Jodra teaches the method of claim 1 (See Jodra, Fig. 7, Method 700, Image Compress Method), further comprising:
creating a target cell line for the given cell line, wherein the blending comprises determining data representing a first cell of the target cell line based on the first and second cells (See Jodra, Sect. [0036], if any of the first or at least second pointers indicate a partially transparent cell type, then a cell merge process is initiated to produce a merged cell for the corresponding overlapping region from a first and at least second cell pointed to by the first and at least second pointers, and the merged cell is assigned a memory address that is pointed to by the composed image table.).
	
Referring to Claim 8, Jodra teaches an article (See Jodra, Fig. 1, Embodied within Imaging Device 100) comprising a non-transitory machine readable storage medium (See Jodra, Fig. 1, Memory 120) to store instructions that, when executed by a machine, cause the machine to (See Jodra, Fig. 1, Sect. [0017] lines 1-9, Memory device 120 includes volatile or non-volatile computer readable memory, such as, for example, random access memory (RAM), read only memory (ROM), flash memory and the like. In an embodiment, processor 110 is configured to execute instructions from one or more programs 124 stored in memory 120, and to generate and manipulate digital data such as cell table data 121, composed image cell table data 122, compressed cell data 123, uncompressed cell data 124, and uncompressed element data 125.):
(See Jodra, Fig. 2, Sect. [002] line 1, FIG. 2 illustrates a first page and a padded cell of a first page element.);
in response to the target cell having a plurality of color shades and a source cell corresponding to an object of the page and corresponding to the target cell having a plurality of color shades, decompress data representing the source cell, blend the source cell and the target cell based on the decompressed data to provide a blended cell, and replace the target cell with the blended cell (See Jodra, Sect. [0047], the cell merge process initiated to produce a merged cell includes retrieving compressed formatted data from a first cell address and at least a second cell address, and in this instance the first cell address corresponds to the first cell pointer, and the at least second cell address corresponds to the at least second pointer; the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table.);
in response to one of the target cell or the source cell having a single color (See Jodra, Fig. 7, Step 720, Cell Type Color Specified, Sect. [0042],  In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table, the pointers are read from the element tables at any time after the element tables are generated, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent)), blend the source cell and the target cell based on compressed data (See Jodra, Fig. 2, Sect. [0022] lines 3-8 and [0047] lines 1-6, Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell…the merged cell is assigned a memory address that is pointed to by the composed image table.  In yet another embodiment, the cell merge process initiated to produce a merged cell includes retrieving compressed formatted data from a first cell address and at least a second cell address);
in response to neither the target cell nor the source cell having a single color (See Jodra, Fig. 7, Step 720, Cell Type No Color Specified, Sect. [0042],  In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table, the pointers are read from the element tables at any time after the element tables are generated, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent)), blend the source cell and the target cell based on decompressed data representing the source (See Jodra, Sect. [0047] lines 9-13, the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table.).

Referring to Claim 9, Jodra teaches the article of claim 8 (See Jodra, Fig. 1, Embodied within Imaging Device 100), wherein the storage medium (See Jodra, Fig. 1, Memory 120) to store instructions that, when executed by the machine, causes the machine to (See Jodra, Fig. 1, Sect. [0017] lines 1-9, Memory device 120 includes volatile or non-volatile computer readable memory, such as, for example, random access memory (RAM), read only memory (ROM), flash memory and the like. In an embodiment, processor 110 is configured to execute instructions from one or more programs 124 stored in memory 120, and to generate and manipulate digital data such as cell table data 121, composed image cell table data 122, compressed cell data 123, uncompressed cell data 124, and uncompressed element data 125.):
store raster data representing the target cell line in a memory of the machine (See Jodra, Fig. 1, Memory 120, Sect. [0016] lines 8-11, Cell table decoder 113 is any cell table management implementation including hardware and software configured for managing and decoding cell table data stored in memory 120.);
communicate the raster data representing the target cell line to a printer (); and 
reuse the memory to generate raster data representing another target cell line of the document page (See Jodra, Sect. [0031] lines 25-33, a raster image processor (RIP) process is conducted during vector processing of cell. The result from the vector image preprocessing is an image defined at the imaging device's native resolution, defined in the imaging device's native color space. After the page image elements have been preprocessed, the document is made up of formatted image data, such as, for example, binary images (for text elements defined by a 1 bpp bitmap).
Referring to Claim 10, Jodra teaches the article of claim 8 (See Jodra, Fig. 1, Embodied within Imaging Device 100) wherein: 
the source cell has a plurality of color shades shades (See Jodra, Fig. 7, Step 720,  Sect. [0042] lines 1-7, the first pointer cell can indicate a cell type (opaque; e.g., black, white, colored, transparent, partially transparent);
the target cell has a plurality of color shades (See Jodra, Fig. 7, Step 720,  Sect. [0042] lines 1-7, the second pointer cell can indicate a cell type (opaque; e.g., black, white, colored, or transparent, partially transparent);
the storage medium (See Jodra, Fig. 1, Memory 120) to store instructions that, when executed by the machine (See Jodra, Sect. [0016] lines 4-7, Direct memory management (DMA) 112 includes any data memory management implementation including hardware and software configured for managing data stored in memory 120.), causes the machine to:
determine a first blended cell, wherein the first blended cell has a number of colors (See Jodra, Sect. [0044], In step 740, the pointer of any of the first or at least second pointers having an opaque cell type is assigned to the composed image table for the corresponding overlapping region when the first and at least second pointer do not indicate a partially transparent cell type.  In one embodiment, the pointer is assigned at any time after the cell type is determined , an opaque cell type is characterized as either "white" or "black".);
process the first blended cell to provide a second blended cell, wherein the second blended cell has a number of colors less than the number of colors of (See Jodra, Fig. 7, Step 720, Cell Type No Color Specified, Sect. [0042], In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table, the pointers are read from the element tables at any time after the element tables are generated, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent)).

Referring to Claim 11, Jodra teaches the article of claim 8 (See Jodra, Fig. 1, Embodied within Imaging Device 100) wherein: 
the first blended cell has a first color, a second color and a third color (See Jodra, Fig. 7, Sect. [0042], In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table, the pointers are read from the element tables at any time after the element tables are generated.  In another embodiment, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent); and
the storage medium (See Jodra, Fig. 1, Memory 120) to store instructions that, when executed by the machine (See Jodra, Sect. [0016] lines 4-7, Direct memory management (DMA) 112 includes any data memory management implementation including hardware and software configured for managing data stored in memory 120.), causes the machine to:
determine a first distance between the first color and the second color (See Jodra, Table 121, Sect. [0017] lines 15-17, [0023] lines 11-17, cell table 121 includes a list of pointers to memory locations of one or more cells or merged cells that define an element, or a merged page…A cell pointer includes a memory location for a cell and a cell type characterization.  The cells are characterized by the opacity of the cell content, and flagged as transparent, opaque or partially transparent by the cell pointer.  In an embodiment, an opaque cell is further characterized as a "white" or "black" opaque cell.);
determine a second distance between the first color and the third color; compare the first and second distances (See Jodra, Fig. 3, Cells 320, 330 and 340, Sect. [0023] lines 17-29, each cell is padded with transparent pixels, as described above with reference to FIG. 2, in order to place element 310 on a cell border. In FIG. 3, cell 320 and cell 340 are shown as partially transparent cells where opaque element 310 covers only a portion of the cell.  In contrast, all of cell 330 is shown filled with a portion of opaque element 310, and cell 330 is characterized as an opaque cell type, cell 330 is further characterized as a "black" opaque cell type.  Cell 350 is shown having no element or background content.  In one embodiment, cell 350 is characterized as a transparent cell type.  In another embodiment, cell 350 is characterized as a white opaque cell type.); and 
replace the first color with either the second color or the third color based on a result of the comparison (See Jodra, Cell Extraction and Re-Ordering, Sect. [0037], extracting each cell memory location of the merged page from the composed image table, retrieving the pixilated image data from each of the cell memory location of the element tables merged document information table, decompressing the pixilated image data of each of the cell memory locations, and providing the decompressed pixilated image data to a scan buffer for rendering a merged image and re-ordering the decompressed pixilated image data prior to providing the pixilated image data to a scan buffer, and the reordering implements rotation and mirroring effects prior to rendering a merged image, rotation and mirroring are implemented by extracting the right cells from the elements.  For rendering, hardware of the imaging device extracts the cell address from the cell table and accesses the cell content.).
	
Referring to Claim 12, Jodra teaches an apparatus (See Jodra, Fig. 1, Imaging Device 100) comprising: 
a processor (See Jodra, Fig. 1, Processor 110);
a memory (See Jodra, Fig. 1, Memory device 120) to store instructions that, when executed by the processor, cause the processor to (See Jodra, Fig. 1, Sect. [0017] lines 1-9, Memory device 120 includes volatile or non-volatile computer readable memory, such as, for example, random access memory (RAM), read only memory (ROM), flash memory and the like. In an embodiment, processor 110 is configured to execute instructions from one or more programs 124 stored in memory 120, and to generate and manipulate digital data such as cell table data 121, composed image cell table data 122, compressed cell data 123, uncompressed cell data 124, and uncompressed element data 125.):
(See Jodra, Sect. [0047], the cell merge process initiated to produce a merged cell includes retrieving compressed formatted data from a first cell address and at least a second cell address, and in this instance the first cell address corresponds to the first cell pointer, and the at least second cell address corresponds to the at least second pointer; the merge process includes decompressing the formatted data from the first and at least second cell address, and merging the formatted data from the first and the at least second cell address in to a merged cell that is pointed to by the merged element table.);
in response to a determination that the first cell and the target cell are each associated with a plurality of color shades (See Jodra, Fig. 7, Step 720, Sect. [0042], In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table. In one embodiment, the pointers are read from the element tables at any time after the element tables are generated. In another embodiment, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent). In another embodiment, the first and at least second pointers correspond to cells defining a plurality of elements that overlap on a region of a page):
(See Jodra, Sect. [0016] lines 12-15, Decompression engine includes any data decompression implementation including hardware and software configured for decompressing lossless and/or lossy compressed data stored in memory 120.);
merge the first cell and the target cell based on the decompressed data (See Jodra, Sect. [0016] lines 15-19, Cell merge engine 115 includes any cell merge implementation including hardware and software configured for accessing cells stored in memory 120, and generating merged cell data based on the content of the accessed cells.); and
in response to a determination that one of the first cell and the target cell is not associated with a plurality of color shades (See Jodra, Fig. 7, Step 720, Cell Type No Color Specified, Sect. [0042], In step 720, a first pointer is read from the first element table, and at least a second pointer is read from the second element table, the pointers are read from the element tables at any time after the element tables are generated, the pointers indicate a cell type (No color specified, transparent):
merge the first cell and the target cell based on compressed data corresponding to the first cell (See Jorda, Sect. [0036], if the at least second pointer indicates a transparent cell type, then the first pointer is assigned to the composed image table for the corresponding overlapping region.  In still another embodiment, if any of the first or at least second pointers indicate a partially transparent cell type, then a cell merge process is initiated to produce a merged cell for the corresponding overlapping region from a first and at least second cell pointed to by the first and at least second pointers, and the merged cell is assigned a memory address that is pointed to by the composed image table.); and
communicate data representing the target cell line to a printer (See Jodra, Fig. 1, Sect. [0014],  FIG. 1 shows an imaging device 100 having a processor 110, memory 120, an optional scanning device 130, a communication port 140, and a data bus 150, wherein,  memory 120 comprise a cell table 121, a composed image cell table 122, compressed cell data 123, uncompressed cell data 124 and data bus 150 enabling bidirectional signal communication with scanning device 130.).
	
Referring to Claim 13, Jodra teaches the apparatus of claim 12 (See Jodra, Fig. 1, Imaging Device 100), wherein the compressed data comprises data representing the first cell in an Indigio Compressed Format (ICF) (See Jodra, Sect. [0017] lines 29-32, program 116 includes an improved tiled compression algorithm. Conventional compression algorithms include, for example, algorithms based on the Indigo Graphics Format (IGF).).

	Referring to Claim 14, Jodra teaches the apparatus of claim 12 (See Jodra, Fig. 1, Imaging Device 100), wherein:
(See Jodra, Sect. [0041] lines 6-12, (b) padding the first page element with transparent pixels to position the first page element on a first cell boundary; (c) padding the at least second page element with transparent pixels to position the at least second page element on a second cell boundary); and
the processor merges the first cell and the target cell based on pixel by pixel comparisons of color shades of the first cell and the target cell (See Jodra, Fig. 2, Sect. [0022] lines 1-8, FIG. 2 illustrates a first page and a padded cell of a first page element. FIG. 2 shows a page 200 having an image element 210 comprised of text. Cell 230 is representative of cells created by a tiled compression algorithm that divides page 200 into cells of a predetermined pixel size by generating padding pixels around identified page elements, then compressing and storing the pixilated image data contained in the cell.).
	
Referring to Claim 15, Jodra teaches the apparatus of claim 12 (See Jodra, Fig. 1, Imaging Device 100), wherein:
the processor, in response to a determination that one of the first cell or the target cell is not associated with a plurality of color shades (See Jodra, Fig. 7, Step 720,  Sect. [0042] lines 5-7, the pointers indicate a cell type (opaque; e.g., black, white, colored, or not specified, transparent, partially transparent), merges the first cell and the target cell to provide compressed data representing a merged cell without decompressing the compressed data (See Jodra, Fig. 7, Step 760, Sect. [0046], In step 760, a cell merge process is initiated to produce a merged cell for the corresponding overlapping region from a first and at least second cell pointed to by the first and at least second pointers when any of the first or at least second pointers indicate a partially transparent cell type. In one embodiment, the cell merge process is initiated at any time after a partially transparent cell type is determined in an element).


	Referring to Claim 16, arguments analogous to claim 10 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons discussed in the rejection of claim 10.

	Referring to Claim 17, arguments analogous to claim 10 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons discussed in the rejection of claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677